Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered February 5, 1996, convicting him of robbery in the first degree and assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s assertions that his plea was not voluntary, knowing, and intelligent because he did not have adequate time to consult with counsel and because of his use of the drug Zoloft are belied by the record and are contrary to his express representations at the plea allocution (see, People v Melendez, 135 AD2d 660; People v Riley, 120 AD2d 752).
The plea allocution was adequate as to the assault in the first degree count (see, People v McGowen, 42 NY2d 905). In any event, to the extent that any statements made by the defendant at the plea raised a question as to the intent element of that count, the plea was nonetheless properly accepted after it was established that the defendant entered into it knowingly, voluntarily, and intelligently, and with a full understanding of the consequences (see, People v Lopez, 71 NY2d 662; People v Nixon, 21 NY2d 338, cert denied sub nom. Robinson v New York, 393 US 1067; People v Serrano, 15 NY2d 304; People v Walker, 185 AD2d 951).
The defendant’s remaining contentions either relate to matters dehors the record, are without merit, or do not warrant vacatur of the plea (see, People v Lane, 221 AD2d 948, cert denied — US —, 117 S Ct 94; Matter of Randall v Rothwax, 161 AD2d 70, cert denied sub nom. Morganthau v Randall, 503 US 972). Rosenblatt, J. P., Sullivan, Pizzuto and Altman, JJ., concur.